Title: To James Madison from William Neilson & Company, 18 November 1801 (Abstract)
From: William Neilson & Company
To: Madison, James


18 November 1801, New York. Notifies JM that the firm represents Elias Backman of Gothenburg in his claims against the U.S. for £34 paid in relief of American seamen and £150 for expenses incurred serving U.S. mercantile interests in Sweden. Offers to transmit authorizations and receipts; requests early reply.
  

   RC (DNA: RG 59, ML). 2 pp. Elias Backman had been consul at Gothenburg, Sweden, since 1797 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:226). In a letter dated 25 Sept. 1801, the president of the Swedish Royal Chancery denied the probability of Backman’s having incurred any substantial expenses while negotiating trade arrangements between Sweden and the U.S. (extract, filed following Humphreys to JM, 26 Apr. 1806 [DNA: RG 59, DD, Spain, vol. 5]).

